      Case 2:19-cv-02147-JWL-JPO Document 127 Filed 12/07/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

 MARK ENSMINGER, on behalf of himself
 and those similarly situated,

             Plaintiff,
                                                        Case No. 19-2147-JWL
             v.

 CREDIT LAW CENTER, LLC, et al.,

             Defendants.

                          NINTH AMENDED SCHEDULING ORDER

        The parties have filed a joint motion (ECF No. 126) to amend the scheduling order

originally filed on June 17, 2019 (ECF No. 26). For good cause shown in the motion, it is

granted and the scheduling order is amended as follows:

        a) The fact discovery deadline is extended through December 18, 2020, for the

            sole purpose of allowing the independent expert sufficient time to extract the

            Transaction Log data and Credit Report Audits.

        b) Disclosures required by Fed. R. Civ. P. 26(a)(2), including reports from retained

            experts, must be served by plaintiff by January 19, 2021, and by defendant by

            February 17, 2021; disclosures and reports by any rebuttal experts must be

            served by March 19, 2021.

        c) Any motion for class certification must be filed by April 20, 2021.

        All other provisions of the original scheduling order shall remain in effect. As this

is the fifth extension of the subject deadlines, no further extensions will be granted

absent a showing of truly exceptional circumstances. The parties and their retained


O:\SCHEDULINGORDERS\19-2147-JWL-126.DOCX
     Case 2:19-cv-02147-JWL-JPO Document 127 Filed 12/07/20 Page 2 of 2




expert should proceed with this warning in mind.

      IT IS SO ORDERED.

      Dated December 7, 2020, at Kansas City, Kansas.

                                         s/ James P. O=Hara
                                        James P. O=Hara
                                        U.S. Magistrate Judge




                                           2
